Citation Nr: 0216084	
Decision Date: 11/08/02    Archive Date: 11/14/02

DOCKET NO.  97-22 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran served on active duty from August 1959 to May 
1986.




This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of June 1996, from 
the Portland, Oregon, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The RO determined, in pertinent 
part, that new and material evidence to reopen a claim of 
entitlement to service connection for hypertension had not 
been submitted.  

In a November 2000 decision, prior to any consideration on 
the merits of the claim, the Board considered the issue of 
finality, determined that the veteran had submitted new and 
material evidence to reopen a claim of entitlement to service 
connection, and granted the appeal to that extent only.  38 
U.S.C.A. §§ 7104(b), 5108 (West 1991); see Barnett v. Brown, 
8 Vet. App. 1 (1995).  The Board then remanded the claim of 
entitlement to service connection for hypertension on the 
merits for further development.  

The RO most recently in an April 2002 supplemental statement 
of the case denied entitlement to service connection for 
hypertension.  

The case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  Chronic hypertension was not shown in service or for many 
years thereafter.

2.  Post service diagnosed hypertension was not disabling to 
a compensable degree during the first post service year.

3.  There is no probative, competent medical evidence of 
record linking post service reported hypertension with active 
service on any basis.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by active 
service; nor may hypertension be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 4.104, Diagnostic Code 7101 prior to and 
after January 12, 1998 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records show that upon examination at 
entrance in August 1959 the veteran's vascular system was 
clinically evaluated as normal.  His blood pressure was 
110/70 sitting, 120/80 recumbent, and 122/86 standing.  In 
September 1959, he underwent evaluation at the cardiac clinic 
due to an electrocardiogram (EKG) finding.  His past history 
was noted to be negative for signs or symptoms related to the 
cardiovascular system, without history of rheumatic fever or 
its equivalent.  His blood pressure was 110/70 at the time of 
examination in September 1959. 

Service medical records show that the veteran's blood 
pressure was 114/76 at the time of examination in May 1960.  
His cardiovascular system was negative.  The report of 
examination dated in June 1961 notes the vascular system to 
be clinically evaluated as normal; blood pressure was 130/80 
sitting, 138/88 recumbent, and 134/86 standing.  The report 
of examination dated in February 1962 notes the vascular 
system to be clinically evaluated as normal; blood pressure 
was 120/68 sitting, 118/66 recumbent, and 124/72 standing.  
The reports of examination dated in May 1963, June 1964, May 
1965, March 1966, August 1966, September 1966, April 1967, 
June 1968, May 1969, April 1970, March 1971, March 1972, 
May 1974, May 1976, June 1976 and May 1977 all show the 
vascular system to be normal.  There was a range of blood 
pressures reported with the highest systolic shown of 138 and 
highest dystolic shown of 88.  


The report of examination in June 1978 notes the heart and 
vascular systems to be normal; blood pressure was 126/72.  
The report of examination in April 1979 notes the heart and 
vascular systems to be normal; blood pressure was 122/80.

The report of examination conducted in June 1980 notes the 
heart and vascular systems to be normal; blood pressure was 
120/76.  The report of examination conducted in July 1981 
notes the heart and vascular systems to be normal; blood 
pressure was 120/76.

The report of examination conducted in May 1982 notes the 
heart and vascular systems to be normal; blood pressure was 
132/80.  The report of examination conducted in July 1983 
notes the heart and vascular systems to be normal; blood 
pressure was 102/64.  The report of examination conducted in 
August 1985 notes the heart and vascular systems to be 
normal; blood pressure was 112/84.

The report of retirement medical examination dated in 
February 1986 shows the vascular system to be normal.  On the 
accompanying report of medical history, the veteran reported 
having or having had dizziness or fainting spells, 
palpitations or a pounding heart, and high or low blood 
pressure.  In the examiner's comments on the reported history 
it was noted that high blood pressure had been shown on an 
annual flight physical in 1978, but that a five-day blood 
pressure check had been within normal limits.  His blood 
pressure at the examination was 124/82.

At a VA Compensation & Pension (C&P) examination conducted in 
August 1986 the veteran reported mild hypertension for which 
he was taking no medications; he reported that elevated blood 
pressure was intermittent.  His blood pressure was 120/90.  
The August 1986 diagnoses included mild hypertension, 
diagnosed with a diastolic blood pressure of 90, for which 
non-drug therapy with weight loss and a low sodium diet was 
recommended.




The veteran submitted records from Kaiser Permanente (Kaiser) 
and records were also secured from Kaiser reflecting 
treatment from January 1987 to December 1995. A Data Base 
completed in early January 1987 does not show that high blood 
pressure was included in the past history of illnesses.  

The veteran was seen for cardiac complaints, specifically 
occasional palpitations, and other physical problems 
unrelated to the matter on appeal and blood pressure readings 
were recorded.  In early January 1987 the blood pressure was 
140/84 when the veteran sought treatment for complaints of an 
upper respiratory infection.  At the end of January 1987 it 
was noted that the veteran had had bronchitis with a cough 
and had complaints of chest pain.  His blood pressure was 
128/86.  

When seen at Kaiser in August 1987, his blood pressure was 
142/98 and in August 1989 it was 140/90 and the veteran did 
not take medication.  In September 1989 his blood pressure 
was 152/94 and he was not taking any medication.  At a 
September 1989 treadmill test, his blood pressure was 140/92.  
When the veteran requested a blood pressure check in May 
1990, initially it was 156/100 in the left arm and a recheck 
was 144/92.  The blood pressure was 144/96 in the right arm.  

In January 1996 the veteran submitted a claim that included a 
request to reopen a claim for service connection for 
hypertension.  He attached records claimed to validate high 
blood pressure within the presumptive period and continued to 
the present.  These included duplicate copies of service 
medical records, and January 1987 Kaiser medical records.  
Also submitted were a report of a treadmill test in September 
1989 reflecting blood pressure readings during the test and a 
copy of a handicapped parking permit.  

In April 1996, the veteran reported for a social and 
industrial (S&I) survey and for VA examinations.  At the S&I 
survey the veteran reported having hypertension prior to 
discharge and that he presently was on medication.  

At an April 1996 examination for hypertension the veteran 
reported being diagnosed with hypertension when he left the 
military in 1986.  He had occasional high blood pressure 
readings during service, found to be normal with retesting 
after rest.  This occurred in 1978 and again in 1985.  He had 
started anti-hypertensive medication in 1986.  Since then his 
blood pressure had been below 140/100 and stable. 

The April 1996 examination showed blood pressure readings of 
150/100 sitting, 140/104 lying and 162/100 standing.  The 
pertinent diagnosis was hypertension, in fair control on 
medications, with borderline levels at the examination.

The veteran included a duplicate copy of his retirement 
examination with his substantive appeal received in July 
1997. 

In June 1998 a VA Decision Review Officer (DRO) wrote to the 
veteran describing what would happen regarding his decision.  
He was provided specific information regarding the status of 
his appeal.  

The veteran met with a DRO in November 1998 regarding his 
appeal and request for a hearing.  After consultation he 
elected to proceed with an informal conference and a written 
report of the conference prepared by the DRO is in the claims 
file.  Regarding his claim for hypertension, the veteran 
stated that he did not have any objective evidence of chronic 
hypertension except for the single incident in service.  They 
agreed upon several actions to include a VA cardiovascular 
examination.  A copy of the DRO's report was mailed to the 
veteran in November 1998. 

VA outpatient records show that in July 1997 his blood 
pressure was 160/76 and his medication was increased.  A 
problem list from approximately April 1998, includes 
hypertension.  In January 1999 it was noted that hypertension 
was relatively well controlled on the prescribed medication 
and that home blood pressures were in the 130 to 140/80 
range.  

In early May 1999, when the veteran presented for a VA 
examination for the purpose of evaluating his complaints of 
palpitations, his blood pressure was 159/89.  He was seen on 
the same date for follow-up on smoking cessation.  The 
examiner suspected that recent blood pressure fluctuations 
had been due to alterations in the amount of nicotine the 
veteran had been getting and the anxiety generated by his 
attempts to stop smoking.  The examiner increased the 
medication dosage for hypertension.  In addition, records 
reflect ongoing treatment for unrelated disorders.   

In June 2001 a VA cardiologist performed a C&P Cardiology 
Chart review and provided a medical opinion.  After a 
thorough review of all the records available the VA 
cardiologist reported the following:

[The veteran] had repeatedly documented normal 
blood pressure readings until after his 
release from the military on 5/31/1986.  His 
separation physical exam reported a blood 
pressure of 124/82.  He continued to have 
documented normal blood pressures until 8/89 
when his blood pressure was noted to be 
slightly elevated on several isolated 
readings.  As late as 3/88 he had normal blood 
pressure.

There is no documentation to support that the 
veteran was prescribed or taking any 
medications for high blood pressure until 
years after his discharge.  In fact, he was 
documented to be on no anti-hypertensives as 
late as 9/19/89.  While the records are not 
clear, he was not clearly documented to be on 
anti-hypertensives until 1/93, though he may 
have been taking them between 9/89 and 1/93.  

In summary, this is a [veteran] with a history 
of chronic hypertension for which he has been 
treated with medications.  There is ample 
evidence to document that his blood pressure 
was not chronically elevated until at least 
1989, and perhaps later.  

In November 2001, the veteran submitted additional medical 
evidence to prove that his hypertension was service-
connected.  This evidence consisted of some pages of an 
August 1986 VA examination and outpatient treatment reports 
dated in August 1987 and August 1989.  These were duplicate 
copies of medical evidence previously submitted.  

More recent outpatient treatment records from the Portland 
VAMC received in January 2002 show that the veteran continues 
to have elevated blood pressure readings.  


Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and certain chronic 
diseases, such as hypertension, become manifest to a degree 
of 10 percent within one year from the date of termination of 
such service, such diseases shall be presumed to have been 
incurred in service, even though there is no evidence of such 
diseases during the period of service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  

To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.

A veteran who served in military service is presumed to be in 
sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability manifested in service preexisted service will 
rebut this presumption.  38 U.S.C.A. §§ 1111, 1137 (West 
1991).  

Entitlement to service connection may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  

Each disabling condition shown by a veteran's service 
records, or for which he seeks a service connection must be 
considered on the basis of the places, types and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records and all pertinent medical and lay evidence.  
Determinations as to service connection will be based on 
review of the entire evidence of record, with due 
consideration to the policy of the Department of Veterans 
Affairs to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. § 3.303(a).

In determining whether an injury or disease was incurred in 
or aggravated in service, the evidence in support of the 
claim is evaluated based on the places, types and 
circumstances of service as shown by service records, the 
official history of each organization in which the veteran 
served, the veteran's medical records, and all pertinent 
medical and lay evidence.  38 U.S.C.A. § 1154(a); 38 C.F.R. 
§§ 3.303(a), 3.304.

For hypertensive vascular disease (essential arterial 
hypertension) a 10 percent rating is provided for diastolic 
pressure predominantly 100 or more.  Note 2:  When continuous 
medication is shown necessary for control of hypertension 
with a history of diastolic blood pressure predominantly 100 
or more, a minimum rating of 10 percent will be assigned.  38 
C.F.R. § 4.104, Diagnostic Code 7101 in effect prior to 
January 12, 1998.

For hypertensive vascular disease (hypertension and isolated 
systolic hypertension) a 10 percent rating is provided for 
diastolic pressure predominantly 100 or more, or; systolic 
pressure predominantly 160 or more, or; minimum evaluation 
for an individual with a history of diastolic pressure 
predominantly 100 or more who requires continuous medication 
for control. Note (1): Hypertension or isolated systolic 
hypertension must be confirmed by readings taken two or more 
times on at least three different days.

For purposes of this section, the term hypertension means 
that the diastolic blood pressure is predominantly 90mm. or 
greater, and isolated systolic hypertension means that the 
systolic blood pressure is predominantly 160mm. or greater 
with a diastolic blood pressure of less than 90mm.  38 C.F.R. 
§ 4.104, Diagnostic Code 7101, effective January 12, 1998.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002); 38 C.F.R. §§ 3.102, 4.3 (2001).


Analysis

Preliminary Matter: Duty to assist

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the President 
signed into law the VCAA of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim and redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA of 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA of 2000, Pub. L. No. 106-475, § 7, subpart (a), 
114 Stat. 2096, 2099-2100 (2000); 38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions); see generally 
Holliday v. Principi, 14 Vet. App. 280 (2001); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  VA revised the 
provisions of 38 C.F.R. § 3.159 effective November 9, 2000, 
in view of the new statutory changes.  See 66 Fed. Reg. 
45620-45632 (August 29, 2001).

Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version more favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The Board's consideration of the new regulations is not 
prejudicial to the appellant inasmuch as the regulations 
merely implement the VCAA and do not provide any rights other 
than those provided by the VCAA.  

In any event, the veteran was initially notified of the VCAA 
by the Board when it issued its November 2000 decision.  The 
RO provided the veteran with the criteria of the new law and 
fully considered them in connection with the issue on appeal 
when it issued its October 2001 supplemental statement of the 
case.

VA has a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 38 C.F.R. § 
3.159 (2001).  The RO provided the veteran a copy of the 
applicable rating decisions and forwarding letters that in 
combination notified him of the basis for the decisions 
reached.  The RO also provided the veteran a statement of the 
case and supplemental statements of the case that included a 
summary of the evidence, the applicable law and regulations 
and a discussion of the facts of the case.  In addition, in 
June 1998 a DRO wrote to the veteran explaining the status of 
his case and the type of evidence he needed to submit.

Further, in response to a request for a personal hearing at 
the RO, the veteran met in November 1998 with a DRO and after 
consultation elected to have an informal conference.  He was 
provided a copy of the DRO's report of the November 1998 
informal conference.  In July 2000, the veteran wrote that 
the informal conference conducted in November 1998 satisfied 
his request to present evidence or testimony in support of 
his appeal.  

Treatment records identified by the veteran were secured.  He 
was afforded a VA medical evaluation examination and a 
medical opinion was obtained.  

In the Board's November 2000 Remand, the veteran was advised 
of his right to submit additional evidence and argument.  

In the October 2001 supplemental statement of the case the RO 
notified the veteran that in light of the notification to the 
veteran and the evidence developed, there was no reasonable 
possibility that further development would result in the 
procurement of additional pertinent evidence.  

In June 2002 the veteran's representative called to inform 
the RO that there was no other evidence to submit and to 
proceed with the veteran's claim.  

The Board notes that the November 2000 remand requested that 
the veteran be afforded a VA cardiology examination with 
review of the claims file and that the examiner provide an 
opinion as to the likelihood that the existing hypertension 
is related to the veteran's period of service.  

In June 2001 a VA cardiologist performed a C&P Cardiology 
Chart review and provided a medical opinion.  The Board finds 
that there is no need to remand the case for an examination 
as the chart review and opinion provided by the VA 
cardiologist in June 2001 are responsive to the Board's 
request.

As the Board noted earlier, in its October 2001 supplemental 
statement of the case the RO considered the claim on the 
basis of the new law, fully informed the veteran of the new 
law, and to submit evidence in support of his claim.  He has 
been advised of evidence he could submit himself or to 
sufficiently identify evidence and if private in nature to 
complete authorization or medical releases so that VA could 
obtain the evidence for him.  Such notice sufficiently placed 
the veteran on notice of what evidence could be obtained by 
whom and advised him of his responsibilities if he wanted 
such evidence to be obtained by VA.  Quartuccio v. Principi, 
01-997 (U.S. Vet. App. June 19, 2002).

Having determined that the duties to notify and to assist 
have been satisfied, the Board turns to an evaluation of the 
veteran's claims on the merits.


Service Connection

The veteran maintains that he has hypertension which 
developed in service.  The evidence of record clearly shows 
that the veteran presently has hypertension treated with 
medication.  A comprehensive review of the evidence of 
record, however, demonstrates that the veteran's hypertension 
was not present in service or to a compensable degree during 
the first post service year. 

Hypertension was not shown during the veteran's period of 
active duty.  There are many reports of physical examinations 
during service as the veteran had annual examinations to 
determine flying status.  The Board notes that the veteran 
claims that in service validation of high blood pressure 
wasn't covered more completely because the flight surgeons of 
his various units always manipulated the tests in order to 
preserve his flying status.  If the testing were abnormal, he 
was told to try again in a few days.  The abnormal readings 
were not used and only the "normal" ones were entered.  
Nevertheless, the evidence of record does not show elevated 
blood pressure readings in service.  



Although it was reported at the February 1986 retirement 
examination that high blood pressure had been shown on an 
annual flight physical in 1978, the report of a June 1978 
examination shows the blood pressure reading was 126/72.  In 
any case, it was further reported that a five day blood 
pressure check after a high reading in 1978 had been within 
normal limits.  In addition, at the February 1986 retirement 
examination his blood pressure was within normal limits.  

The Board notes that at an April 1996 VA examination the 
veteran reported having occasional high blood pressure 
readings during service in 1978 and 1985 that were found to 
be normal with retesting after rest.  As above noted, a June 
1978 blood pressure reading was normal.  Service medical 
records show that his blood pressure recorded at an August 
1985 examination was 112/84.

As previously indicated, service connection may be granted on 
a presumptive basis if hypertension became manifested to a 
degree of 10 percent within one year from the date of 
termination of such service.   38 C.F.R. §§ 3.307, 3.309.  

The veteran claimed that records submitted validated high 
blood pressure within the presumptive period.  The diagnosis 
of mild hypertension made at a VA examination in August 1986 
was based on a diastolic blood pressure of 90 and no 
medication was prescribed.  The Kaiser records show that in 
the first year after service, in January 1987, the veteran's 
blood pressure was 140/84 and 128/86.  

The evidence of record does not show that the veteran's 
hypertension became manifested to a degree of 10 percent 
within the first year after service.  The evidence does not 
show that diastolic pressure was predominantly 100 or more, 
or that systolic pressure was predominantly 160 or more.  In 
addition, the evidence of record does not show that 
continuous medication was necessary for control of 
hypertension with a history of diastolic blood pressure 
predominantly 100 or more.  38 C.F.R. § 4.104, Diagnostic 
Code 7101, prior to and after January 12, 1998.

The veteran claims that the Kaiser treatment records show a 
sustained pattern of high blood pressure since he left 
service.  The CAVC has held that while a lay person is 
competent to testify as to facts within his own observation 
and recollection, such as visible symptoms, a lay party is 
not competent to provide probative evidence as to matters 
requiring expertise derived from specialized medical 
education, training or experience, such as matters relating 
to a diagnosis or medical causation.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

Similarly, the Board is not competent to supplement the 
record with its own unsubstantiated medical conclusions.  
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Importantly, the record contains a report by a VA 
cardiologist following a complete review of the record 
including examination findings.  The VA cardiologist found 
that the veteran had repeatedly documented normal blood 
pressure readings until after his release from the military 
in May 1986.  In other words, the VA medical specialist found 
no evidence of hypertension during the course of the 
veteran's service.  The examiner recorded that the veteran 
continued to have documented normal blood pressures until 
August 1989 when his blood pressure was noted to be slightly 
elevated on several isolated readings.  Further, it was 
documented that the veteran was on no anti-hypertensives as 
late as September 1989.  Although he may have been taking 
them between September 1989 and January 1993, he was not 
clearly documented to be on anti-hypertensives until January 
1993.  The VA cardiologist concluded that the veteran had a 
history of chronic hypertension for which he had been treated 
with medications.  The VA cardiologist found ample evidence 
to document that his blood pressure was not chronically 
elevated until at least 1989 and perhaps later.

There is no evidence that any chronic disease was shown in 
service or during an applicable presumption period.  Nor is 
there medical evidence of a relationship between the 
veteran's post service reported hypertension and any alleged 
continuity of symptomatology.  See Voerth v. West, 13 Vet. 
App. 117 (1999); McManaway v. West, 13 Vet. App. 60 (1999); 
Savage v. Gober, 10 Vet. App. 488 (1997).

Overall, the record is without any reliable competent medical 
evidence demonstrating an etiologic link between the 
veteran's post service hypertension and any incident therein.  
The preponderance of the evidence is negative and against the 
claim of entitlement to service connection for hypertension.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for hypertension.  Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for hypertension is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

